Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims and in light of the specifications, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
After conducting thorough search, several closely related prior arts were identified and analyzed; however, the prior arts of record, individually or in combination, fail to teach or suggest methods, systems, and computer readable mediums for network hardware table management including obtaining, by a network device table manager of a network device, a first feature table entry published by a first feature, obtaining by the network device table manager, a second feature table entry published by a second feature, making a first determination that the first feature table entry and the second table feature entry each comprise a common prefix. and based on the first determination, adding a first combined feature table entry to a combined feature table, the first combined feature table entry comprising the common prefix, a first feature action of the first feature table entry, and a second feature action of the second feature table entry.

Claims 1, 2, 4-8, 10-16, 18-22, and 24-31 are allowed because of the combination and other limitations listed above.

Interview Summary
A proposed amendment was submitted for applicant's consideration. Examiner suggested the Applicant to amend claims as shown in the Examiner's Amendment below in order to place the application in condition for allowance.

Examiner Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's Amendment was given in a telephone interview with the Applicant's Representative, Maryam Imam (Reg. #38,190), on April 7, 2021 via telephone followed by an amended word document.

Claims 1 and 15 are amended.

Claim 32 is cancelled.

1, 2, 4-8, 10-16, 18-22, and 24-31 are allowed.



Claims
1.	(Currently Amended) A method for network hardware table management, the method comprising:
obtaining, by a network device table manager of a network device, a first feature table entry of a first feature table, the first feature table entry:
associated with a first feature, including a first prefix, and 
having associated therewith a first feature transform specifying a first feature action to take for the first feature;
obtaining, by the network device table manager, a second feature table entry of a second feature table, the second feature table entry:
associated with a second feature, including a second prefix, and
the second feature table entry having associated therewith a second feature transform specifying a second feature action to take for the second feature;
determining whether the first prefix and the second prefix include a common portion, wherein the common portion is less than an entirety of each of the first and the second prefixes; and
upon determining that the first prefix and the second prefix include a common portion, adding a first combined feature table entry to a combined feature table, the first combined feature table entry comprising one of the first and the second prefixes, and having associated therewith the first feature transform and the second feature transform,
wherein, in response to determining that the common portion is the entirety of each of the first and the second prefixes, adding only one combined feature table entry to the combined feature table, the only one combined feature table entry associated with each of the first feature table entry and the second feature table entry, the only one combined feature table entry including the first prefix and having associated therewith the first feature transform and the second feature transform.

15.	(Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed by a processor, perform a method for network hardware table management, the method comprising:
obtaining, by a network device table manager of a network device, a first feature table entry of a first feature table, the first feature table entry:
associated with a first feature, 
including a first prefix, and 
having associated therewith a first feature transform specifying a first feature action to take for the first feature;
obtaining, by the network device table manager, a second feature table entry of a second feature table, the second feature table entry:
associated with a second feature, 
including a second prefix, and
the second feature table entry having associated therewith a second feature transform specifying a second feature action to take for the second feature;
determining whether the first prefix and the second prefix include a common portion, wherein the common portion is less than an entirety of each of the first and the second prefixes; and
upon determining that the first prefix and the second prefix include a common portion, adding a first combined feature table entry to a combined feature table, the first combined feature table entry comprising one of the first and the second prefixes, and having associated therewith the first feature transform and the second feature transform,
wherein, in response to determining that the common portion is the entirety of each of the first and the second prefixes, adding only one combined feature table entry to the combined feature table, the only one combined feature table entry associated with each of the first feature table entry and the second feature table entry, the only one combined feature table entry including the first prefix and having associated therewith the first feature transform and the second feature transform.

Any comments considered necessary by applicant must be submitted no later, than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should clearly labeled "Comments on Examiner's Amendment". 
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to TESFAY YOHANNES whose telephone
number is (571)270-7528. The examiner can normally be reached on Monday-
Friday 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/TESFAY YOHANNES/ 4/10/21Primary Examiner, Art Unit 2441